Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This allowance is in response to the authorization for Examiner’s amendment detailed herein and the amendment filed 10/01/2020.  Claims 1-18 are pending.  Claims 1 and 9 are amended herein.  Claims 1 (a machine) and 9 (a method) are independent.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2020 has been entered.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Martin Regehr (Reg. No. 73,655) on 3/19/2021.




1. (currently amended) A storage device, comprising: 
a storage interface, configured to be connected, through a storage interface switch of a host computer: 
to a processor of the host computer, and 
to a network adapter of the host computer; 
a processing circuit; and 
persistent storage media, 
the processing circuit being configured to: 
read first data from the persistent storage media in response to a read command received, from the processor storage interface switch, and through the storage interface, the first data being unencrypted; 
transmit second data through the storage interface, through the storage interface switch, and through a network interface using the network adapter, the second data being based on the first data; 
receive a write command, with third data, through the storage interface; 
write fourth data, based on the third data, to the persistent storage media, the fourth data being unencrypted; and 
perform a cryptographic operation on the first data or on the third data.

9. (Currently amended) A method, comprising: 
processor of a host computer, through a storage interface switch of the host computer, and through a storage interface of the storage device, the first data being unencrypted; 
transmitting second data through the storage interface, through the storage interface switch, and through a network adapter of the host computer, the second data being based on the first data; 
receiving a write command, with third data, through the storage interface; 
writing fourth data, based on the third data, to the persistent storage media, the fourth data being unencrypted; and 
performing a cryptographic operation on the first data or on the third data, 
wherein the storage interface is connected, through the storage interface switch: 
to a processor of the host computer, and to 
the network adapter of the host computer.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s remarks filed 10/01/2020 are persuasive.  The cited references, Raam, US 2014/0040639 and Yu et al., US 2014/0310574, do not disclose the data being transferred through a switch.  An updated search was performed with respect to this feature, see PTO-892, particularly:
Singh et al., US 2020/0210069, discloses a storage to network transmission system where a switch intermediates connections between hosts. 
Bolkhovitin et al., US 2018/0341606, hosts connected via a PCIe fabric interface for performing data storage and retrieval.
Badenhorst, US 2016/0162889, discloses the selection of a payment account and retrieving a payment credential based on the selection.
Wu 10,929,572 discloses a storage bridge for performing encryption tasks.
Kachare et al., US 10,846,155, discloses encrypting data transmitted between a host processor and a stoarge device over a PCIe bus.
Allo, US 10,855,451, discloses a key management device for self-encrypting storage devices.
Gibb et al., US 2019/0163364, discloses a NVME over fabirc system where commands and responses to a storage device bypass the processor. 
Dua, US 10872333, discloses automatically launching a payment application based on a near-field data exchange.

Etherredge et al., US 20100106581, discloses ddetermining whether to refresh limited use identifiers
Chassin, US 20120310774, discloses a user selecting a payment account and performing a refresh on said account parameters.
However, none of the newly discovered references alone or in combination with those previously of record anticipate or reasonably render obvious the combination of features in the claims as set forth in the Examiner’s Amendment detailed above.  Claims 1-18 are ALLOWED.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165.  The examiner can normally be reached on M, W-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W CHAO/Examiner, Art Unit 2492